DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed September 26th, 2022 have been fully considered but they are not persuasive.
Applicant’s amendment to incorporate claims 2-3 (the seat having a polygonal shape provided around part of the channel) into claim 1 is not found persuasive to overcome the rejection of record.  James discloses a polygonal seat (34, figure 8) which is provided around part of the channel (17).  Applicant argues that modifying Miller to have a threaded inner bore as taught by Jones would have no reason or purpose as the exterior of Miller is engaged by an insertion and installation tool.  The Examiner respectfully disagrees with this assertion.  The proposed modification of adding the threaded seat to that of Miller provides an additional and alternative robust connection for the access apparatus to be inserted and removed.  As a result, Applicant’s arguments and amendments with respect to claim 1 and its dependent claims is not found persuasive to overcome the rejections of record.

Allowable Subject Matter
Claims 14 and 17-20 are allowed. 	Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	Regarding claim 21, Applicant’s disclosure fails to provide support for the seat is not threaded.  Applicant’s specification only provides support for the seat being “a polygon, e.g. hexagonal shape” see Page 5, lines 6-9 of Applicant’s filed specification. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 5,332,398) in view of Dennis (US 5,727,770) in view of Jones (US 2011/0076640).
 	Regarding claim 1, Miller et al. disclose a bone marrow access apparatus, comprising a bone penetrating member (see figure below) having an internal channel (16) having an opening at a proximal end (see figure below) and an opening at a distal end (see figure below); and a valve cap (32 + 34) engaged with the bone penetrating member, the valve cap comprises a valve (24), the bone penetrating member has an upper surface (see figure below) and a seal (38) which is below the upper surface, the seat being located at an interior of the bone penetrating member (figure 1).
 	Miller et al. fail to expressly teach or disclose the valve cap defining an interior cavity in which part of the bone penetrating member is situated, wherein the valve cap comprises a valve having an opening having an open state in which the channel is not obstructed and a closed state to prevent flow of a material through the channel, the valve is repeatedly switchable between the open and closed states.
 	Dennis discloses a valve cap (10) engaged with a penetrating member (99) having an internal channel (92) having a proximal end opening (91) and a distal end opening (end opposite 91, which the tool 98 extends out from).  The valve cap comprises a valve (30 + 20) having an opening (21/33) having an open state (figure 4) in which the channel is not obstructed (figure 4) and a closed state (figure 7) preventing flow of material through the channel, the valve is repeatedly switchable between the open and closed states (column 3, lines 62-65, column 4, lines 34-41,column 5, lines 27-30) and engageable with an installation or removal instrument insertable through the valve (column 3, lines 62-65, column 4, lines 34-41,column 5, lines 27-30).
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to have substituted in the valve cap of Dennis for the valve cap of Miller et al. and as a function of substituting the valve cap, modifying the connection between the cap and the bone penetrating member of Miller, as it is a known alternative manner of connecting a cap to a penetrating member for creating a seal between the access apparatus at the surrounding environment.
 	Additionally, Miller et al. fail to expressly teach or disclose the seat being
engageable with an installation or removal instrument, the seat comprises a polygonal shape provided around part of the channel, the channel penetrating through the seat. 	Jones disclose an access apparatus (figures 1A-1B, 3A-4B, 8) having a seat (“”threaded bore region” ¶51, 34 figure 8) disposed below the upper surface of the apparatus (figures 1A-1B, 3A-4B, 8) the seat comprising a polygonal shape 34, figures 8, of Jones, the threaded surface makes a polygonal shape) provided around part of the channel (17) of the bone penetrating member (12), the channel penetrating through the seat (figure 8) and is located at an interior of the apparatus (¶51) such that the seat is located distally (figures 1A-1B, 3A-3B, 8) with respect to the valve (19), the polygonal shape of the seat being engageable with an installation or removal instrument (e.g. 14, figures 3A-3B and/or ) as it provides an additional and alternative robust connection for the access apparatus to be inserted and removed. 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to have modified the device of Miller et al. have the seat being engageable with an installation or removal instrument as taught by Jones as it enhances the ability to insert and remove the bone marrow access apparatus and provides an additional and alternative robust connection for the access apparatus to be inserted and removed.
 	Regarding claim 4, Miller et al. disclose the bone penetrating member comprises an axially extending insertion portion (see figure below) and a head portion (14) having a larger cross-sectional area than the insertion portion (figure 1), the channel extends through the insertion portion and the head portion between the openings at the proximal and distal ends, and the seat is provided in the head portion (when Miller as modified in view of Joes). 	Regarding claim 7, Miller et al. in view of Dennis and Jones disclose the valve comprises a plurality of leaflets (34, 35 of Dennis) that define at least one slit (33) that constitutes the opening of the valve of the valve cap, and the leaflets are movable into the channel when the opening is in its open state (figure 7 of Dennis). 	Regarding claim 8, Miller et al. disclose the valve cap is provided at a proximal end portion of the bone penetrating member, the valve cap comprises an upper wall situated above the bone penetrating member, and the valve is provided in the upper wall (figure 1). 	Regarding claim 9, Miller et al. in view of Dennis and Jones. disclose wherein at least a portion of the valve cap above an upper surface of the bone penetrating member is made of an elastomer (column 2, lines 35-40, column 3, lines 15-18, figure 4). 	Regarding claim 10, Miller et al. disclose the valve cap is provided at a proximal end portion of the bone penetrating member and the valve is invaginated into the channel of the bone penetrating member (figure 1). 	Regarding claim 11, Miller et al. disclose wherein only a single valve is provided in the valve cap (figure 1 of Miller and 10, figures 1-4 of Dennis). 	Regarding claim 12, Miller et al. in view of Dennis and Jones disclose the valve cap is provided at a proximal end portion of the bone penetrating member (figures 1-8 of Dennis), and the valve cap comprises a peripheral wall (17, Dennis) situated outward of the part of the bone penetrating member, the peripheral wall including an upper edge region (see figure below) and a lower edge region (see figure below); an upper wall (see figure below) coupled to the upper edge region of the peripheral wall, the upper wall comprising the valve (20, 30, Dennis); and a lower rim (18, Dennis) coupled to a lower edge region (16, Dennis) of the peripheral wall, the lower rim extending inward from the peripheral wall to underlie part of the bone penetrating member (via 93’s, Dennis), and thereby secure the valve cap to the bone penetrating member (figures 1-4, Dennis). 
	Regarding claim 13, Miller et al. in view of Dennis and Jones disclose the entire cap, including the peripheral wall, the upper wall, and the lower rim, is a one-piece member made of an elastomer (column 2, lines 35-40 of Dennis). 	Regarding claim 15, Miller et al. in view of Dennis and Jones disclose at least a portion of the cap above an upper surface of the head portion of the bone penetrating member is made of an elastomer (column 2, lines 35-40, column 3, lines 15-18, figure 4, Dennis). 	Regarding claim 16, Miller et al. in view of Dennis and Jones disclose the entire cap, including the peripheral wall, the upper wall, and the lower rim, is a one-piece member made of an elastomer (column 2, lines 35-40, Dennis).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 5,332,398) in view of Dennis (US 5,727,770) in view of Jones (US 2011/0076640) in further view of Von Hoff et al. (US 4,772,261). 	Regarding claim 5, Miller et al. in view of Dennis and Jones disclose the claimed invention except for the proximal end opening and distal end opening of the channel are both provided on a central longitudinal axis of the axially extending insertion portion.  Rather, Von Hoff et al. disclose the distal end opening being laterally offset from the central longitudinal axis for access to the surrounding bone marrow. 	Von Hoff et al. disclose a bone marrow access apparatus (figures 1-4) having a channel (20) having distal and proximal end openings (figure 2).  The opening at the proximal end of the channel and the opening at the distal end of the channel are both provided on a central longitudinal axis of the axially extending insertion portion (figure 2). 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have modified the shape of the channel to be linear and straight as taught by Von Hoff et al. instead of the channel forming a “L” shape as it is a known alternative shape for forming a channel to access the surrounding bone marrow.
 	Regarding claim 6, Miller et al. disclose the axially extending insertion portion comprises a thread (18) on an exterior surface thereof; wherein the fluted edges are provided at a plurality of positions around the opening at the distal end of the channel (column 7, lines 47-50, column 8, lines 53-57, column 7, lines 34-62, figure 7).

    PNG
    media_image1.png
    908
    1185
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    745
    873
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775